UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number 1-7288 (Check one): [ ] Form 10-K [ ] Form 20-F [ ] Form 11-K [ X ] Form 10-Q [ ] Form 10-D [ ] Form N-SAR [ ] Form N-CSR For Period Ended: August 4, 2007 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION The Bombay Company, Inc. Full Name of Registrant N/A Former Name if Applicable 550 Bailey Avenue Address of Principal Executive Office (Street and Number) Fort Worth, Texas76107 City, State and Zip Code 1 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D,N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Quarterly Report on Form 10-Q for the fiscal quarter ended August 4, 2007, for The Bombay Company, Inc. (the “Company”) could not be filed within the prescribed period without unreasonable effort or expense for the reasons described below. Management of the Company has had to devote a considerable amount of its time and effort to dealing with the liquidity issues that were discussed more completely in its Annual Report on Form 10-K for the fiscal year ended February 3, 2007.As a result of dealing with the business and financial considerations relating to its liquidity issues, the Company was unable to file its Quarterly Report on Form 10-Q for the quarter ended August 4, 2007 by the required filing date. The Company intends to file its Form 10-Q as soon as practicable, but will not be in a position to make such filing by the fifth calendar day following the required filing date, as prescribed in Rule 12b-25. 2 PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Elaine D. Crowley (817) 347-8200 (Name) (AreaCode) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).þYes¨No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨YesþNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Bombay Company, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date September 14, 2007 By /s/ Elaine D. Crowley Elaine D. Crowley Senior Vice President, Chief Financial Officer and Treasurer 3
